        Case 1:20-cv-01287-MKV-SN Document 27 Filed 03/16/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                           3/16/2021


GENIE MUSCARI MASON,

                                            Plaintiff,                  20-CV-1287 (MKV)(SN)

                          -against-                                              ORDER

ANDREW M. SAUL, Commissioner of the Social
Security Administration,

                                            Defendant.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

          On February 13, 2020, the Plaintiff initiated this action, seeking review of the

Commissioner’s decision that she was not disabled. See ECF No. 1. On July 28, 2020, the

Commissioner filed the certified electronic record in this matter, ECF No.14, and on October 13,

2020, Plaintiff filer her motion for judgment on the pleadings, see ECF No. 17. On December 15,

2020, the Court granted Defendant’s first request for an extension of time to file his response to

Plaintiff’s motion and ordered Defendant to file his response by January 13, 2021. ECF No. 20.

On January 12, 2021, Defendant requested a second extension; the Court granted this extension,

ordering Defendant to file his response to Plaintiff’s motion by February 12, 2021. ECF No. 22.

Defendant filed a third motion for extension of time on February 11, 2021, requesting to file his

response on February 26, 2021. ECF No. 23. The Court again granted that motion. ECF No. 24.

Defendant’s fourth motion for an extension of time to respond was filed on February 26, 2021.

ECF No. 25. The Court granted Defendant’s request to file his response by March 12, 2021. ECF

No. 26.
       Case 1:20-cv-01287-MKV-SN Document 27 Filed 03/16/21 Page 2 of 2




       To date, the Commissioner has not filed his response to Plaintiff’s motion for judgment

on the pleadings, nor has he requested a further extension. Accordingly, Defendant is directed

to file his response to Plaintiff’s motion or a letter informing the Court of the status of his filing

no later than March 17, 2021.

SO ORDERED.




DATED:         March 16, 2021
               New York, New York




                                                   2
